Judgment, Supreme Court, New York County, rendered on May 10, 1973, convicting defendant, after a jury trial, of two counts of robbery in the second degree, assault in the second degree and grand larceny in the third degree, unanimously modified, on the law, to the extent of reversing the convictions for grand larceny in the third degree and assault in the second degree and dismissing those counts of the indictment, and otherwise affirmed. (People v Pyles. 44 AD2d 784.) The People concede that the judgment should be so modified. We find no merit to defendant’s claim that his sentence was excessive. Concur—Murphy, J. P., Tilzer, Capozzoli, Lane and Nunez, JJ.